Case 1:19-cr-00209-RMB Document 99 Filed 06/02/20 Page 1 of 7
Case 1:19-cr-00209-RMB Document 99 Filed 06/02/20 Page 2 of 7
Case 1:19-cr-00209-RMB Document 99 Filed 06/02/20 Page 3 of 7
Case 1:19-cr-00209-RMB Document 99 Filed 06/02/20 Page 4 of 7
                 Case 1:19-cr-00209-RMB Document 99 Filed 06/02/20 Page 5 of 7




                                                                                                          . At sentencing,
Defendant agreed to Court ordering his deportation to Liberia. SEE Tr. 6/2/2020
2- If deemed necessary by probation, defendant shall participate in weekly therapeutic individual counseling by licensed
therapist. The defendant may be required to contribute to the costs of services rendered (copayment) in an a unt to be
determined by the probation officer, based on ability to pay or availability of third party payment;
3- If deemed necessary by probation, defendant shall participate in a program approved by the U.S. Probati Office for
substance abuse which program shall include testing to determine whether the defendant has reverted to e use of drugs or
alcohol. The defendant may be required to contribute to the costs of services rendered (copayment) · an amount to be
determined by the probation officer, based on ability to pay or availability of third party payment;
4- Defendant shall be supervised in his district of residence:
5- Defendant shall report to probation within 24 hours of release from custody;
6- The terms of supervised release may not be modified without prior approval of the Court.
Case 1:19-cr-00209-RMB Document 99 Filed 06/02/20 Page 6 of 7
Case 1:19-cr-00209-RMB Document 99 Filed 06/02/20 Page 7 of 7
